Citation Nr: 0031952	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  98-10 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
left ear as secondary to service connected hearing loss in 
the right ear. 

2.  Entitlement to an increased evaluation for hearing loss 
in the right ear, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his brother-in-law



ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from August 1942 to January 
1945.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio. 


REMAND

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory thresholds in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; when the auditory thresholds for at 
least three of those frequencies is 26 decibels or greater; 
or when speech recognition using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2000).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  Secondary service-connection may also be 
granted for the degree to which a non-service-connected 
disorder is aggravated by a service-connected disorder. 
38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 7 Vet. App. 
439 (1995). 

In the instant case, a rating decision in April 1945 granted 
the veteran's claim of entitlement to service connection for 
hearing loss in the right ear.  The veteran now contends that 
he has hearing loss in the left ear.  Although a VA 
audiological examination in March 1998 found auditory acuity 
in the left ear to be within normal limits, a private 
audiologist in June 1998 reported that the veteran had 
sensorineural hearing loss in the left ear in frequencies 
above 2000 Hertz.  At a personal hearing before the 
undersigned in June 2000, the veteran testified that a 
private audiologist had told him that his profound hearing 
loss in the right ear had placed a "strain" on his left ear 
and affected the hearing status of his left ear; he stated 
that the alleged opinion of the private audiologist had not 
been reduced to writing.  At the VA audiological examination 
in March 1998, the examiner did not offer an opinion as to 
the relationship, if any, between service connected right ear 
hearing loss and claimed non-service connected left ear 
hearing loss, after finding that auditory acuity in the left 
ear was normal, under VA standards.

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits and which 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  Assistance to a claimant is not required if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. § 5103A).  As the Board 
is not able at this time to find that there is no reasonable 
possibility that seeking an opinion as to the relationship, 
if any, between service connected right ear hearing loss and 
non-service connected left ear hearing loss would aid in 
substantiating the veteran's secondary service connection 
claim, this case will be remanded to the RO for the purpose 
of obtaining such an opinion, and appellate review of the 
veteran's claim of entitlement to an increased evaluation for 
hearing loss in the right ear is deferred at this time.

Under the circumstances, this case is REMANDED to the RO for 
the following:

The RO should arrange for the veteran to 
undergo an examination by an audiologist 
and an examination by a physician who is 
a specialist in otolaryngology.  The 
audiologist should make findings, under 
accepted practice and procedure, as to 
the auditory acuity in each ear, as shown 
by pure tone thresholds and speech 
discrimination scores.  The audiologist's 
report should be typed and associated 
with the other evidence in the claims 
file.  It is imperative that the 
otolaryngologist review the veteran's 
medical and audiological records in the 
claims file, including the report of the 
audiological examination requested by 
this remand.  The examining physician 
should offer an opinion on the question 
of whether it is at least as likely as 
not (a 50 percent or more likelihood) 
that right ear hearing loss has caused or 
increased in severity (aggravated) 
hearing loss in the left ear.  If the 
physician finds that right ear hearing 
loss did not cause but did aggravate 
hearing loss in the left ear, he or she 
should comment on the extent of the 
aggravation. 

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's secondary 
service connection and increased rating claims may now be 
granted.  If the decision remains adverse to the veteran, he 
and his representative should be provided with an appropriate 
Supplemental Statement of the Case and an opportunity to 
respond thereto.  The case should then be returned to the 
Board for further appellate consideration, if otherwise in 
order.  The purposes of this REMAND are to assist the veteran 
and to obtain clarifying audiological and medical 
information.  By this REMAND the Board intimates no opinion 
as to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	JAMES A. FROST
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 5 -


